Maxwell Shapiro, J.
Motions number 77 and number 109 are consolidated.
The right to tax costs accrues pursuant to the statute in force at the time that right arises, to wit, at the termination of the action or when the complaint is dismissed (see Defendorf v. *669Defendorf, 42 App. Div. 166; Moesch v. American Soc. for Prevention of Cruelty to Animals, N. Y. L. J., Sept. 27, 1963, p. 14, col. 5).
Since the decision herein was rendered after September 1, 1963, section 8301 (subd. [a], par. 9) of the Civil Practice Law and Rules applies herein.
The Civil Practice Law and Rules applies to the Civil Court (see N. Y. City Civ. Ct. Act, § 1908, subd. f).
Accordingly, the motion by defendant Heimler is granted as prayed for, and the judgment Clerk is directed upon presentation of this order to retax the bill of costs of movant by increasing the original amount allowed for an examination before trial in the sum of $25 to $42.50 and to amend the judgment and docket thereof accordingly.
The cross motion by plaintiff is denied.